As filed with the Securities and Exchange Commission on May 3, 2016 File No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No. [] (Check appropriate box or boxes) NATIONWIDE VARIABLE INSURANCE TRUST (Exact Name of Registrant as Specified in Charter) 1, SUITE 400, KING OF PRUSSIA, PENNSYLVANIA 19406 (Address of Principal Executive Offices) (Number, Street, City, State, Zip Code) (610) 230-2800 (Registrant's Area Code and Telephone Number) Send Copies of Communications to: ALLAN J. OSTER, ESQ. PRUFESH R. MODHERA, ESQ. 1, SUITE 400 STRADLEY, RONON, STEVENS, & YOUNG LLP KING OF PRUSSIA, PENNSYLVANIA 19406 1, N.W., SUITE 500 (NAME AND ADDRESS OF AGENT FOR SERVICE) WASHINGTON, D.C. 20036 It is proposed that this Registration Statement will become effective on June 2, 2016, pursuant to Rule 488 under the Securities Act of 1933, as amended. Title of securities being registered: Class D shares of beneficial interest, without par value, of the NVIT Emerging Markets Fund, a series of the Registrant. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. NATIONWIDE VARIABLE INSURANCE TRUST 1000 Continental Drive, Suite 400 King of Prussia, PA 19406 (800) 848-0920 NVIT DEVELOPING MARKETS FUND IMPORTANT SHAREHOLDER INFORMATION The enclosed Prospectus/Information Statement is being provided to inform you that on or about [August 8, 2016], the NVIT Developing Markets Fund, a series of Nationwide Variable Insurance Trust (the “Trust”), will be reorganized with and into the NVIT Emerging Markets Fund, also a series of the Trust (the “Reorganization”).The Prospectus/Information Statement discusses the Reorganization and provides you with additional information about the NVIT Emerging Markets Fund.The Board of Trustees of the Trust approved the Reorganization and concluded that the Reorganization is in the best interests of the NVIT Developing Markets Fund and the NVIT Emerging Markets Fund. Please review the information in the Prospectus/Information Statement for your reference.You do not need to take any action with regard to your account.On or about [August 8, 2016], your Class II shares of the NVIT Developing Markets Fund will be exchanged automatically at their net asset value for Class D shares of the NVIT Emerging Markets Fund. If you have any questions, please call the Trust at (800) 848-0920 (toll-free). i PROSPECTUS/INFORMATION STATEMENT TABLE OF CONTENTS INTRODUCTION The Transaction 3 How do the investment objectives, principal strategies and policies of the Target Fund compare against the Acquiring Fund? 3 What are the principal risks associated with investments in the Target Fund versus the Acquiring Fund? 4 What are the general tax consequences of the Transaction? 5 Who manages the Funds? 5 What are the fees and expenses of each Fund and what might they be after the Transaction? 7 How do the performance records of the Funds compare? 8 Where can I find more financial information about the Funds? 9 What are other key features of the Funds? 9 COMPARISON OF INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES, POLICIES AND PRINCIPAL RISKS 10 Are there any significant differences between the investment objectives of the Target Fund compared to the Acquiring Fund? 10 Are there any significant differences between the principal strategies and policies of the Target Fund compared to the Acquiring Fund? 10 How do the fundamental investment restrictions of the Target Fund differ from the AcquiringFund? 11 What are the principal risk factors associated with investments in the Funds? 11 REASONS FOR THE TRANSACTION 12 INFORMATION ABOUT THE TRANSACTION AND THE PLAN 13 How will the Transaction be carried out? 13 Who will pay the expenses of the Transaction? 14 What are the tax consequences of the Transaction? 14 What should I know about shares of the Target Fund and the Acquiring Fund? 16 What are the capitalizations of the Funds and what might the capitalization be after the Transaction? 16 MORE INFORMATION ABOUT THE FUNDS 17 EXHIBITS TO PROSPECTUS/INFORMATION STATEMENT 19 ii NATIONWIDE VARIABLE INSURANCE TRUST 1000 Continental Drive, Suite 400 King of Prussia, PA 19406 800-848-0920 PROSPECTUS/INFORMATION STATEMENT Dated , 2016 Acquisition of the Assets of: NVIT DEVELOPING MARKETS FUND (a series of Nationwide Variable Insurance Trust) By and in exchange for shares of: NVIT EMERGING MARKETS FUND (a series of Nationwide Variable Insurance Trust) This Prospectus/Information Statement is being furnished to shareholders of the NVIT Developing Markets Fund (the “Target Fund”), a series of Nationwide Variable Insurance Trust (the “Trust”), pursuant to a Plan of Reorganization (the “Plan”) whereby all of the assets of the Target Fund will be acquired by the NVIT Emerging Markets Fund, also a series of the Trust (the “Acquiring Fund,” and collectively with the Target Fund, the “Funds”), in exchange for newly created Class D shares of the Acquiring Fund (the “Transaction”).According to the Plan, the Target Fund will then be liquidated and dissolved.The Board of Trustees of the Trust (the “Board”) has approved the Plan and the Transaction.Shareholders of the Target Fund are not required to and are not being asked to approve the Plan or the Transaction.Pursuant to the Plan, holders of Class II shares of the Target Fund (which are the Target Fund’s only outstanding class of shares) will receive, in exchange for their shares, the equivalent aggregate net asset value of Class D shares of the Acquiring Fund. The investment objectives and strategies of the Funds are substantially similar.The Target Fund seeks long-term capital appreciation.The Acquiring Fund seeks long-term capital growth by investing primarily in equity securities of companies located in emerging markets countries.As of February 1, 2016, the principal investment strategies of the Target Fund and the Acquiring Fund are identical in that each Fund normally invests at least 80% of its net assets in equity securities issued by companies that are tied economically to emerging market countries.For many years, both Funds have operated substantially the same, managed by the same portfolio managers and maintaining substantially the same portfolio holdings, but have been offered through different distribution channels.The Fund’s investment adviser has determined that it is no longer necessary to maintain two separate but substantially similar funds for use within different distribution channels, particularly as the Target Fund has experienced, within the last three years, significant redemptions and little new subscriptions.Each Fund is a diversified series of the Trust.Nationwide Fund Advisors (“NFA” or the “Adviser”) is each Fund’s primary investment adviser, and Lazard Asset Management LLC (“Lazard”) and Standard Life Investments (Corporate Funds) Limited (“Standard Life Investments”) each subadvise a portion of each Fund. This Prospectus/Information Statement provides the information that you should know about the Transaction and about an investment in the Acquiring Fund. You should retain this Prospectus/Information Statement for future reference.A Statement of Additional Information dated [, 2016] (the “Statement of Additional Information”) relating to this Prospectus/Information Statement contains more information about the Acquiring Fund and the Transaction, and has been filed with the U.S. Securities and Exchange Commission (the “SEC”) and is incorporated herein by reference. The prospectus of the Acquiring Fund, dated April 29, 2016 (1933 Act File No. 002-73024) (the “Acquiring Fund Prospectus”), is incorporated herein by reference, and is considered a part of this Prospectus/Information Statement, and is 1 intended to provide you with information about the Acquiring Fund. The prospectus of the Target Fund, dated April 29, 2016 (1933 Act File No. 002-73024) and as amended to date, provides additional information about the Target Fund and is incorporated herein by reference. You can request a free copy of the Statement of Additional Information, Acquiring Fund or Target Fund Prospectus, and the Annual Report to Shareholders of the Acquiring Fund or Target Fund for the fiscal year ended December 31, 2015 (the “Annual Report”) by calling (800) 848-0920, or by writing to the Trust at: 1000 Continental Drive, Suite 400, King of Prussia, PA 19406. Additional information about the Acquiring Fund can be viewed online or downloaded from the EDGAR database without charge on the SEC’s Internet site at www.sec.gov.Shareholders can review and copy information about the Acquiring Fund and the Trust by visiting the Public Reference Room, U.S. Securities and Exchange Commission, treet, N.E., Washington, DC 20549-0102.Shareholders can obtain copies, upon payment of a duplicating fee, by sending an e-mail request to publicinfo@sec.gov or by writing the Public Reference Room at the address above.Information on the operation of the Public Reference Room may be obtained by calling (202) 551-8090. This Prospectus/Information Statement is also being furnished by certain insurance companies (each, a “Participating Insurance Company” and collectively, the “Participating Insurance Companies”) to owners of variable annuity contracts and variable insurance policies (collectively, “Variable Contracts”) having contract values allocated to a subaccount of a Participating Insurance Company separate account invested in shares of the Target Fund.All owners (“Contract Owners”) of Variable Contracts who, as of May 10, 2016, had selected the Target Fund as an underlying investment option within their Variable Contract will receive this Prospectus/Information Statement. For purposes of this Prospectus/Information Statement, the terms “you,” “your,” and “shareholder” refer to both Contract Owners who invest in the Target Fund through their Variable Contracts as well as the Participating Insurance Companies. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. The SEC has not approved or disapproved these securities or passed upon the adequacy of this Prospectus/Information Statement.Any representation to the contrary is a criminal offense. Mutual fund shares are not deposits or obligations of, or guaranteed or endorsed by, any bank, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other U.S. government agency.Mutual fund shares involve investment risks, including the possible loss of principal. 2 INTRODUCTION This is only a summary of certain information contained in this Prospectus/Information Statement.You should read the more complete information in the rest of this Prospectus/Information Statement, including the Plan, attached as Exhibit A, and the Acquiring Fund Prospectus included with this Prospectus/Information Statement. The Transaction At a meeting held on March 9, 2016, the Board, on behalf of the Target Fund and Acquiring Fund, considered the proposal to reorganize the Target Fund with and into the Acquiring Fund, and approved the Plan. The Plan provides for: (i) the acquisition by the Acquiring Fund of substantially all of the property and assetsof the Target Fund in exchange solely for Class D shares of the Acquiring Fund; (ii) the pro rata distribution of such shares of the Acquiring Fund to shareholders of the Target Fund holding Class II shares of the Target Fund; and (iii) the liquidation and dissolution of the Target Fund, all upon and subject to the terms and conditions of the Plan.The Board approved the Plan unanimously. At the closing of the Transaction, all of the Target Fund’s assets will be transferred to the Acquiring Fund in exchange for the Acquiring Fund’s shares equal in value to the assets of the Target Fund that are transferred to the Acquiring Fund.The Acquiring Fund shares will then be distributed pro rata to the Target Fund’s shareholders and the Target Fund will be liquidated and dissolved. The Transaction will result in your shares of the Target Fund being exchanged for Acquiring Fund shares equal in value (but having a different price per share) to your shares of the Target Fund.In particular, Class II shares of the Target Fund will be redeemed in exchange for Class D shares of the Acquiring Fund.This means that you will cease to be a shareholder of the Target Fund and will become a shareholder of the Acquiring Fund.This exchange will occur on a date agreed upon by the parties to the Plan (hereafter, the “Closing Date”), which is currently anticipated to occur on or around [August 8, 2016].To the extent that the liabilities of the Target Fund are not discharged on or prior to the last business day prior to the Closing Date, the Acquiring Fund will assume the liabilities of the Target Fund. For the reasons set forth below under “Reasons for the Transaction,” the Board has concluded that the Transaction is in the best interests of the Target Fund and Acquiring Fund.The Board has also concluded that the interests of the existing shareholders of both the Target Fund and the Acquiring Fund will not be diluted as a result of the Transaction. How do the investment objectives, principal strategies and policies of the Target Fund compare against the Acquiring Fund? Investment Objectives.The Target Fund seeks long-term capital appreciation.The Acquiring Fund seeks long-term capital growth by investing primarily in equity securities of companies located in emerging market countries.The Target Fund’s and Acquiring Fund’s investment objectives are non-fundamental and may be changed by the Board without shareholder approval upon 60 days’ written notice to shareholders. Principal Investment Strategies and Policies.The principal strategies of the Target Fund and the Acquiring Fund are identical in that each Fund invests at least 80% of its net assets in equity securities issued by companies that are tied economically to emerging market countries.Both Funds consider a company to be tied economically to emerging market countries if it is headquartered, trades on an exchange, or maintains at least 50% of its assets in, or derives at least 50% of its revenues from, emerging markets.Both Funds consider emerging market countries to be those that are included in the MSCI Emerging Markets Index, the FTSE Emerging Index or the JPMorgan Emerging Market Bond Index.Emerging market countries typically are developing and low- or middle-income countries that may be found in regions such as Asia, Latin America, Eastern Europe, the Middle East and Africa.Each Fund typically maintains investments in at least six countries at all times, and both Funds may invest in companies of any size, including smaller companies. 3 Each Fund consists of two portions managed by different subadvisers acting independently with respect to the assets of the Fund they manage.NFA has selected Lazard and Standard Life Investments to subadvise different portions of each Fund because they approach investing in emerging market securities in a different manner from each other.Each Fund is classified as “diversified” under applicable federal law and will not concentrate its investments in any one industry, and each Fund may engage in active and frequent trading of portfolio securities. For further information about the investment objectives and policies of the Funds, see “Comparison of Investment Objectives, Principal Strategies, Policies and Principal Risks” below. What are the principal risks associated with investments in the Target Fund versus the Acquiring Fund? As with most investments, investments in the Funds involve certain principal risks.There can be no guarantee against losses resulting from an investment in the Funds, nor is there any assurance that the Funds will achieve their investment objectives.The principal risks associated with an investment in the Target Fund are identical to the principal risks associated with an investment in the Acquiring Fund. Equity securities risk.Stock markets are volatile.The price of an equity security fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Market and selection risks.Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably.Selection risk is the risk that the securities selected by the Fund’s subadvisers will underperform the markets, the relevant indices, or the securities selected by other funds with similar investment objectives and investment strategies. Foreign securities risk.Foreign securities may be more volatile, harder to price and less liquid than U.S. securities.The prices of foreign securities may be further affected by other factors, such as changes in the exchange rates between the U.S. dollar and the currencies in which the securities are traded. Emerging markets risk. Emerging markets are riskier than more developed markets because they tend to develop unevenly and may never fully develop.Investments in emerging markets may be considered speculative.Emerging markets are more likely to experience hyperinflation and currency devaluations, which adversely affect returns to U.S. investors.In addition, many emerging securities markets have far lower trading volumes and less liquidity than developed markets.Since these markets are smaller than developed markets, they may be more likely to suffer sharp and frequent price changes or long-term price depression because of adverse publicity, investor perceptions or the actions of a few large investors.Many emerging markets also have histories of political instability and abrupt changes in policies.Certain emerging markets may also face other significant internal or external risks, including the risk of war, nationalization of assets, and ethnic, religious and racial conflicts. Smaller company risk. Smaller companies are usually less stable in price and less liquid than are larger, more established companies.Smaller companies are more vulnerable than larger companies to adverse business and economic developments and may have more limited resources.Therefore, they generally involve more risk. Liquidity risk. When there is little or no active trading market for specific types of securities or instruments, it can become more difficult to sell the securities or instruments at or near their perceived value. An inability to sell a portfolio position can adversely affect a Fund’s value or prevent the Fund from being able to take advantage of other investment opportunities.Liquidity risk also includes the risk that the Fund will experience significant net redemptions of its shares at a time when it cannot find willing buyers for its portfolio securities or can only sell its portfolio securities at a material loss. To meet redemption requests, the Fund may be forced to sell other securities or instruments that are more liquid, but at an unfavorable time and conditions. Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities. Growth style risk. Growth stocks are those issued by companies whose earnings the subadviser expects to grow consistently faster than those of other companies. Growth investing involves buying stocks that have relatively high prices in relation to their earnings. Growth stocks may be more volatile than other stocks because they are generally more 4 sensitive to investor perceptions and market movements. During periods of growth stock underperformance, the Fund’s performance may suffer and underperform other equity funds that use different investing styles. Value style risk. Value stocks are those that the subadviser believes to be trading at prices that do not reflect the issuing company’s intrinsic value. Value investing carries the risk that the market will not recognize a security’s intrinsic value for a long time or that a stock judged to be undervalued may actually be appropriately priced. In addition, value stocks as a group may be out of favor at times and underperform the overall equity market for long periods while the market concentrates on other types of stocks. Multi-manager risk. While NFA monitors each subadviser and the overall management of the Fund, each subadviser makes investment decisions independently from NFA and the other subadviser. It is possible that the security selection process of one subadviser will not complement that of the other subadviser. As a result, the Fund’s exposure to a given security, industry sector or market capitalization could be smaller or larger than if the Fund were managed by a single subadviser, which could affect the Fund’s performance. Country risk. If the Fund emphasizes one or more countries, it may be more susceptible to the financial, market, political or economic events affecting the particular issuers and industries participating in such countries than funds that do not emphasize particular countries. Portfolio turnover risk.A higher portfolio turnover rate increases transaction costs and may adversely impact the Fund’s performance. For further information about the principal risks of investing in the Funds, see “Comparison of Investment Objectives, Principal Strategies, Policies and Principal Risks” below. What are the general tax consequences of the Transaction? It is expected that shareholders of the Target Fund will not recognize any gain or loss for federal income tax purposes as a result of the exchange of their shares for shares of the Acquiring Fund pursuant to the Transaction.For federal income tax purposes, the Participating Insurance Companies (rather than the Contract Owners) are treated as shareholders of the Target Fund. Contract Owners should ask their own tax advisors for more information on their own tax situations. For further information about the federal tax consequences of the Transaction, see “Information about the Transaction and the Plan – What are the tax consequences of the Transaction?” Who manages the Funds? Nationwide FundAdvisors (“NFA” or the “Adviser”), 1000 Continental Drive, Suite 400, King of Prussia, PA 19406, manages the investment of each Fund’s assets and supervises the daily business affairs of the Funds and will continue to manage the Acquiring Fund after the reorganization.Subject to the supervision of the Board, NFA also determines the allocation of each Fund’s assets among one or more subadvisers and evaluates and monitors the performance of any such subadvisers.Organized in 1999 as an investment adviser, NFA is a wholly owned subsidiary of Nationwide Financial Services, Inc.As of December 31, 2015, NFA managed in the aggregate approximately $58.4 billion in assets. NFA is registered with the Securities and Exchange Commission as an investment adviser under the Investment Advisers Act of 1940 (the “Advisers Act”). Subject to the supervision of NFA and the Board, one or more subadvisers will manage all or a portion of each Fund’s assets in accordance with each Fund’s investment objectives and strategies. With regard to the portion of a Fund’s assets allocated to it, each subadviser makes investment decisions for the Fund and, in connection with such investment decisions, places purchase and sell orders for securities. On February 1, 2016, Lazard Asset Management LLC (“Lazard”) and Standard Life Investments (Corporate Funds) Limited (“Standard Life Investments”) each began to subadvise a portion of each Fund.Lazard is located at 30 Rockefeller Plaza, New York, NY 10112.Lazard is registered with the Securities and Exchange Commission as an investment adviser under the Advisers Act and is organized as a Delaware limited liability partnership.As of December 5 31, 2015, Lazard had approximately $167.8 billion in assets under management. Standard Life Investments is located at 1 George Street, Edinburgh, United Kingdom EH2 2LL. Standard Life Investments is registered with the Securities and Exchange Commission as an investment adviser under the Advisers Act and is organized as a United Kingdom corporation. As of December 31, 2015, Standard Life Investments had approximately $373.2 billion in assets under management. Prior to February 1, 2016, The Boston Company Asset Management, LLC was the subadviser for each Fund.Lazard and Standard Life Investments will continue to subadvise the Acquiring Fund after the reorganization. Lazard Asset Management LLC The following individuals are responsible for the management of the portions of the Funds managed by Lazard: Stephen Russell, CFA, is a Portfolio Manager/Analyst on the Emerging Markets Core Equity and Latin American Equity teams, focusing primarily on emerging markets investments within Asia. Mr. Russell started working in the investment field in 1997. Prior to joining Lazard in 2011, Mr. Russell was a Portfolio Manager for Deutsche Asset Management’s Emerging Markets and Latin America Equity institutional and retail strategies. Before joining Deutsche Asset Management in 2001, Mr. Russell was an Analyst at Soros Fund Management’s Quantum Emerging Market Growth Fund and at Robert Fleming Inc.’s Latin America Research Group. Mr. Russell has a BS in Foreign Service and International Economics from Georgetown University. Thomas Boyle is a Portfolio Manager/Analyst on the Emerging Markets Core Equity and Latin American Equity teams, focusing primarily on emerging markets investments within Latin America.He started working in the investment field in 1997.Prior to joining Lazard in 2010, Mr. Boyle spent 11 years with Deutsche Asset Management providing expertise in the areas of bottom-up research, portfolio construction and client service for their Emerging Markets and Latin America Equity institutional and retail strategies.Mr. Boyle has a Masters in Finance from Brandeis University and a BA from the University of Massachusetts at Amherst. Paul Rogers, CFA, is a Portfolio Manager/Analyst on the Emerging Markets Core Equity and Latin American Equity teams, focusing primarily on emerging markets investments within Latin America. Mr. Rogers began his career at Chemical Bank in 1985. Prior to joining Lazard in 2011, Mr. Rogers served as the Managing Director of Emerging Markets Research at Fidelity Management & Research Company. Before that, Mr. Rogers spent 14 years at Deutsche Asset Management where he was at first an Analyst and later a Portfolio Manager on the Scudder Latin America Fund, the Brazil Fund, the Scudder Latin America UK Trust, the Argentina Fund and a number of institutional accounts. Mr. Rogers has an MBA in Finance from New York University and a BA in Political Science from the University of Vermont. Standard Life Investments (Corporate Funds) Limited The following individual is responsible for the management of the portions of the Funds managed by Standard Life Investments: Alistair Way, Head of Asia and GEM Equities, joined Standard Life Investments in 2007.Mr. Way is responsible for the management of the Asia & GEM Equity Team and Asia and GEM investment performance. Prior to joining Standard Life Investments, Mr. Way worked at Ballie Gifford where he held various fund management roles. Mr. Way has 22 years of industry experience, eight of which have been at Standard Life Investments.He holds a BA in Economics from Cambridge University, as well as the IIMR certificate. The SAI for the Target Fund and Acquiring Fund, dated April 29, 2016, and as supplemented, provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Funds.For information on how to obtain a copy of the SAI for the Funds, please see the section entitled, “More Information about the Funds.” 6 What are the fees and expenses of each Fund and what might they be after the Transaction? The following tables describe the fees and expenses that you may pay when buying and holding shares of the Funds, depending on the share class you hold, followed by those estimated to be charged with respect to the corresponding class of shares of the Acquiring Fund after the Transaction.The operating expenses shown for the Target Fund and Acquiring Fund are based on expenses incurred during the Funds’ most recent fiscal year ended December 31, 2015.In addition, the fees and expenses do not include sales charges and other expenses that may be imposed by Variable Contracts.If these amounts were reflected, the fees and expenses would be higher than shown.Such sales charges and other expenses are described in the Variable Contract’s prospectus. FEE TABLE FOR THE FUNDS* Actual Pro forma Target FundClass II Acquiring Fund Class D Acquiring Fund Class D After Transaction with Target Fund Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% 0.95% 0.95% Distribution and/or Service (12b-1) Fees 0.25% 0.25% 0.25% Other Expenses 0.54% 0.41% 0.36% Acquired Fund Fees and Expenses 0.03% 0.03% 0.03% Total Annual Fund Operating Expenses 1.77% 1.64% 1.59% Fee Waiver/Expense Reimbursement (0.11)%1,2 (0.05)%1 (0.05)%1 Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement 1.66% 1.59% 1.54% * Expense ratios reflect annual fund operating expenses for the fiscal year ended December 31, 2015.Pro forma expenses therefore are estimated as if the Transaction had occurred on January 1, 2015. 1 The Trust and the Adviser have entered into a written contract waiving 0.05% of the management fee to which the Adviser would be entitled until at least April 30, 2018.The written contract may be changed or eliminated only with the consent of the Board of Trustees. 2 The Trust and the Adviser have entered into a written contract limiting annual fund operating expenses to 1.20% for Class II shares of the Target Fund, excluding Rule 12b-1 fees, administrative services fees, acquired fund fees and expenses, and certain other expenses, until at least April 30, 2018.The expense limitation agreement may be changed or eliminated only with the consent of the Board of Trustees. The Trust is authorized to reimburse the Adviser for management fees previously waived or reduced and/or for expenses previously paid by the Adviser provided, however, that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser waived the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation that was in place at the time the Adviser waived the fees or reimbursed the expenses, or the current expense limitation, if different. Examples These Examples are intended to help you compare the costs of investing in Target Fund shares with the cost of investing in Acquiring Fund shares of the comparable class, both before and after the Transaction.The Examples, however, do not include charges that are imposed by Variable Contracts.If these charges were reflected, the expenses listed below would be higher.The Examples assume that you invest $10,000 in the Fund for the time periods indicated and then sell all of your shares at the end of those time periods.The Examples assume a 5% return each year, no change in expenses, and the application of any expense limitation or waivers through April 30, 2018.Although your actual costs may be higher or lower, based on these assumptions, the costs would be: 7 1 Year 3 Years 5 Years 10 Years Target Fund – Class II shares Acquiring Fund – Class D shares Pro forma Acquiring Fund – Class D shares (after the Transaction with Target Fund) These are just examples.They do not represent past or future expenses or returns.Each Fund pays its own operating expenses.The effects of these expenses are reflected in the net asset value and are not directly charged to your account.The expenses of each of the Funds comprise expenses attributable to each Fund, respectively, as well as expenses not attributable to any particular series of the Trust that are allocated among the various series of the Trust. How do the performance records of the Funds compare? The following bar chart and table provide some indication of the risks of investing in the Funds. The bar chart shows the volatility or variability of the Funds’ annual total returns over time and shows that each Fund’s performance can change from year to year. The table shows the Funds’ average annual total returns for certain time periods compared to the returns of a comparable broad-based securities index. Remember, however, that past performance is not necessarily an indication of how the Funds will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance contracts. If these amounts were reflected, returns would be less than those shown. Because Lazard and Standard Life Investments became the subadvisers to each Fund on February 1, 2016, the performance of each Fund prior to that date is attributable to each Fund’s previous subadviser. ANNUAL TOTAL RETURNS (YEARS ENDED DECEMBER 31) Target Fund - Class II 34.6% 43.5% -57.9% 62.2% 16.1% -22.4% 16.8% 0.03% -5.85% -16.32% Highest Quarter: 29.15% 2nd Qtr Lowest Quarter: -31.12% 3rd Qtr Year-to-Date Total Return as of March 31, 2016 3.32% Acquiring Fund - D1 36.23% 45.12% -58.01% 63.01% 15.83% -22.68% 16.91% 0.35% -5.81% -16.30% Highest Quarter: 29.67% 2nd Qtr Lowest Quarter: -31.15% 4th Qtr 2008 8 Year-to-Date Total Return as of March 31, 2016 3.18% 1 Class D shares of the Acquiring Fund have not commenced operations as of the date of the Prospectus/Information Statement, and will commence operations upon the completion of the Transaction.Pre-inception historical performance for Class D shares of the Acquiring Fund is based on the previous performance of Class II shares of the Acquiring Fund. Performance for Class D shares of the Acquiring Fund has been adjusted to reflect that share class’s higher expenses than those of Class II shares of the Acquiring Fund. Average Annual Total Returns as of December 31, 2015: 1 Year 5 Years 10 Years Target Fund – Class II -16.32% -6.51% 0.91% Acquiring Fund – Class D -16.30% -6.49% 1.15% Performance Benchmark For Target Fund and Acquiring Fund MSCI Emerging Markets Index -5.68% 2.55% 1.96% Where can I find more financial information about the Funds? The Target Fund’s and Acquiring Fund’s Annual Report contains a discussion of each Fund’s performance during their fiscal years ending December 31, 2015 and show per share information for each of the previous five fiscal years.Each Fund’s Annual Report for the fiscal year ended December 31, 2015 is available upon request (See “More Information about the Funds”). What are other key features of the Funds? Investment Advisory Fees.NFA is the investment adviser of each Fund.NFA has entered into separate investment advisory agreements relating to each Fund and each Fund pays NFA an investment advisory fee based on the Fund’s average daily net assets.The investment advisory fees for the Funds are: Fund Investment Advisory Fee Target Fund and Acquiring Fund 0.95% on assets up to $500 million; 0.90% on assets of $500 million and more but less than $2 billion; 0.85% for assets of $2 billion and more NFA pays a subadvisory fee to each subadviser based on the investment advisory fee NFA receives. Distribution Services.Nationwide Fund Distributors LLC (“NFD” or the “Distributor”), 1000 Continental Drive, Suite 400, King of Prussia, Pennsylvania 19406, serves as principal underwriter for both Funds in the continuous distribution of their shares pursuant to an Underwriting Agreement dated May1, 2007.In its capacity as principal underwriter, NFD solicits orders for the sale of shares, advertises and pays the costs of distribution, advertising, office space and the personnel involved in such activities.NFD receives no compensation under the Underwriting Agreement with the Trust, but may retain all or a portion of the 12b-1 fee imposed upon the sale of shares of each Fund.The Underwriting Agreement with the Trust covers both Funds. Rule 12b-1 Plan.The Trust has adopted a distribution plan under Rule 12b-1 (the “Distribution Plan”) of the Investment Company Act of 1940 (the “1940 Act”), which permits the Funds to compensate NFD for expenses associated with distributing and selling Class II shares of the Target Fund and Class D shares of the Acquiring Fund.Under the Distribution Plan, the Funds pay the Distributor from Class II shares of the Target Fund and Class D shares of the 9 Acquiring Fund, as applicable, a fee that is accrued daily and paid monthly.The amount of this fee shall not exceed an annual amount of 0.25% of the average daily net assets of Class II shares of the Target Fund and Class D shares of the Acquiring Fund.The Rule 12b-1 Plan applies to both Funds. Purchase, Exchange and Redemption Procedures.Generally, there are no differences between each Fund’s procedures with regard to the purchase, exchange and redemption of Fund shares.You may refer to the prospectus for the Funds under the section entitled “Investing with Nationwide Funds” for the purchase, exchange, and redemption procedures applicable to the purchases, exchanges and redemptions of each Fund’s shares.In summary, the purchase, exchange, and redemption price of each share of the Funds is its net asset value next determined after the order is received in good order by the Fund or its agent.Shares may be redeemed or exchanged at any time, subject to certain restrictions.Your Variable Contract may impose a sales charge and, because Variable Contracts may have different provisions with respect to the timing and method of redemptions, Contract Owners should contact their insurance company directly for details concerning these transactions. Dividends, Distributions and Taxes. Generally, there are no differences between each Fund’s procedures with regard to dividends, distributions and taxes.You may refer to the prospectus for the Funds under the section entitled “Distributions and Taxes.”In summary, substantially all of each Fund’s net investment income, if any, is declared and paid as a dividend quarterly.Any net realized capital gains of a Fund will be declared and paid to shareholders at least annually.All income and capital gain distributions are automatically reinvested in shares of the applicable Fund.Generally, Contract Owners are not taxed currently on income or gains realized under such contracts until the income or gain is distributed.However, income distributions from such contracts will be taxable at ordinary income tax rates, subject to certain early withdrawal penalties. COMPARISON OF INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES, POLICIES AND PRINCIPAL RISKS This section describes the investment objectives, principal strategies and the key investment policies of the Funds, and certain noteworthy differences between such objectives, principal strategies and policies, as well as the principal risks associated with such objectives, principal strategies and policies.For a complete description of the Acquiring Fund’s principal strategies, policies and principal risks, you should read the Acquiring Fund Prospectus, which is included with this Prospectus/Information Statement. Are there any significant differences between the investment objectives of the Target Fund compared to the Acquiring Fund? The Target Fund seeks long-term capital appreciation, whereas the Acquiring Fund seeks long-term capital growth by investing primarily in equity securities of companies located in emerging markets countries.The Target Fund’s and Acquiring Fund’s investment objectives are non-fundamental and may be changed by the Board without shareholder approval upon 60 days’ written notice to shareholders. Are there any significant differences between the principal strategies and policies of the Target Fund compared to the Acquiring Fund? The principal strategies of the Target Fund and the Acquiring Fund are identical in that each Fund invests at least 80% of its net assets in equity securities issued by companies that are tied economically to emerging market countries.Both Funds consider a company to be tied economically to emerging market countries if it is headquartered, trades on an exchange, or maintains at least 50% of its assets in, or derives at least 50% of its revenues from, emerging markets.Both Funds consider emerging market countries to be those that are included in the MSCI Emerging Markets Index, the FTSE Emerging Index or the JPMorgan Emerging Market Bond Index.Emerging market countries typically are developing and low- or middle-income countries that may be found in regions such as Asia, Latin America, Eastern Europe, the Middle East and Africa.Each Fund typically maintains investments in at least six countries at all times, and both Funds may invest in companies of any size, including smaller companies. 10 Each Fund consists of two portions managed by different subadvisers acting independently with respect to the assets of the portion of each Fund they manage.NFA has selected Lazard and Standard Life Investments to subadvise separate portions of each Fund because they approach investing in emerging market securities in a different manner from each other.Each Fund is classified as “diversified” under applicable federal law and will not concentrate its investments in any one industry, and each Fund may engage in active and frequent trading of portfolio securities. In allocating assets to the subadvisers, NFA seeks to increase diversification among securities and investment styles in order to potentially increase the possibility for investment return and reduce risk and volatility. How do the fundamental investment restrictions of the Target Fund differ from the Acquiring Fund? The fundamental investment restrictions of the Funds are identical.Neither Fund may change any of its fundamental investment restrictions without a prior Majority Vote of its shareholders (as defined below).The Acquiring Fund’s fundamental investment restrictions are listed in the Acquiring Fund’s Statement of Additional Information dated April 29, 2016 (1933 Act File No. 002-73024), which is incorporated by reference into the Statement of Additional Information relating to this Prospectus/Information Statement and is available upon request. What are the principal risk factors associated with investments in the Funds? Like all investments, an investment in either of the Funds involves risk. There is no assurance that the Funds will meet their investment objectives. A Fund’s ability to achieve its objective will depend, among other things, on the portfolio managers’ analytical and portfolio management skills. Loss of money is a risk of investing in the Funds. Investments in the Funds are subject to the following principal risks: Equity securities risk.Stock markets are volatile.The price of an equity security fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Market and selection risks.Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably.Selection risk is the risk that the securities selected by the Fund’s subadvisers will underperform the markets, the relevant indices, or the securities selected by other funds with similar investment objectives and investment strategies. Foreign securities risk.Foreign securities may be more volatile, harder to price and less liquid than U.S. securities.The prices of foreign securities may be further affected by other factors, such as changes in the exchange rates between the U.S. dollar and the currencies in which the securities are traded. Emerging markets risk. Emerging markets are riskier than more developed markets because they tend to develop unevenly and may never fully develop.Investments in emerging markets may be considered speculative.Emerging markets are more likely to experience hyperinflation and currency devaluations, which adversely affect returns to U.S. investors.In addition, many emerging securities markets have far lower trading volumes and less liquidity than developed markets.Since these markets are smaller than developed markets, they may be more likely to suffer sharp and frequent price changes or long-term price depression because of adverse publicity, investor perceptions or the actions of a few large investors.Many emerging markets also have histories of political instability and abrupt changes in policies.Certain emerging markets may also face other significant internal or external risks, including the risk of war, nationalization of assets, and ethnic, religious and racial conflicts. Smaller company risk. Smaller companies are usually less stable in price and less liquid than are larger, more established companies.Smaller companies are more vulnerable than larger companies to adverse business and economic developments and may have more limited resources.Therefore, they generally involve more risk. Liquidity risk. When there is little or no active trading market for specific types of securities or instruments, it can become more difficult to sell the securities or instruments at or near their perceived value. An inability to sell a portfolio position can adversely affect a Fund’s value or prevent the Fund from being able to take advantage of other investment opportunities.Liquidity risk also includes the risk that the Fund will experience significant net redemptions of its shares at 11 a time when it cannot find willing buyers for its portfolio securities or can only sell its portfolio securities at a material loss. To meet redemption requests, the Fund may be forced to sell other securities or instruments that are more liquid, but at an unfavorable time and conditions. Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities. Growth style risk. Growth stocks are those issued by companies whose earnings the subadviser expects to grow consistently faster than those of other companies. Growth investing involves buying stocks that have relatively high prices in relation to their earnings. Growth stocks may be more volatile than other stocks because they are generally more sensitive to investor perceptions and market movements. During periods of growth stock underperformance, the Fund’s performance may suffer and underperform other equity funds that use different investing styles. Value style risk. Value stocks are those that the subadviser believes to be trading at prices that do not reflect the issuing company’s intrinsic value. Value investing carries the risk that the market will not recognize a security’s intrinsic value for a long time or that a stock judged to be undervalued may actually be appropriately priced. In addition, value stocks as a group may be out of favor at times and underperform the overall equity market for long periods while the market concentrates on other types of stocks. Multi-manager risk. While NFA monitors each subadviser and the overall management of the Fund, each subadviser makes investment decisions independently from NFA and the other subadviser. It is possible that the security selection process of one subadviser will not complement that of the other subadviser. As a result, the Fund’s exposure to a given security, industry sector or market capitalization could be smaller or larger than if the Fund were managed by a single subadviser, which could affect the Fund’s performance. Country risk. If the Fund emphasizes one or more countries, it may be more susceptible to the financial, market, political or economic events affecting the particular issuers and industries participating in such countries than funds that do not emphasize particular countries. Portfolio turnover risk.A higher portfolio turnover rate increases transaction costs and may adversely impact the Fund’s performance. REASONS FOR THE TRANSACTION NFA discussed the proposed reorganization of the Target Fund into the Acquiring Fund with the Funds’ Board at its March 9, 2016 meeting.NFA noted that the Target Fund had suffered significant asset losses in recent years and that the Transaction offers Target Fund shareholders the opportunity to participate in a larger combined Fund with a similar investment objective and substantially identical investment policies and strategies to those of the Target Fund. Further, NFA informed the Board that NFA believes it is no longer necessary to maintain two Funds that are substantially the same as each other solely for the purpose of satisfying different distribution channel requirements. NFA informed the Board that the proposed reorganization would benefit NFA by reducing product duplication, thereby producing operational efficiencies and cost savings for NFA. In addition, NFA informed the Board that the Transaction would provide Target Fund shareholders with immediate savings due to reduced operating expenses following the Transaction. NFA informed the Board that the Acquiring Fund may, as a result of its increased size following the Transaction , be able to operate more efficiently with the potential for lower expenses as the result of fixed expenses being spread over the combined Fund’s larger asset base. The Board, including the Independent Trustees, considered the following matters, among others, in unanimously approving the Transaction: 1. The similarities of the Acquiring Fund’s and Target Fund’s investment objectives, principal investment strategies, policies, restrictions and principal risks; 2. The absolute and relative investment performance of the Funds as of December 31, 2015; 12 3. The potential for asset growth over time resulting from a larger combined fund; 4. That, after the Transaction, Class D shares of the combined Fund will have a lower expense ratio (on a gross and net basis) than Class II shares of the Target Fund; 5. The anticipated federal income tax consequences of the Transaction with respect to each Fund and its shareholders; 6. That the Target Fund and the Acquiring Fund have the same investment adviser and subadvisers and are managed by the same portfolio management teams and that the combined Fund will continue to be managed by such portfolio management teamsafter the Transaction; 7. The agreement by NFA to bear the costs (excluding brokerage costs, if any) related to the Transaction, including the costs associated with the delivery of this Prospectus/Information Statement; and 8. Shares of the Target Fund will be exchanged for shares of the Acquiring Fund on the basis of their respective net asset values, and therefore no dilution of shareholder interest will occur. NFA advised the Board that the shareholders of the Acquiring Fund may also benefit from the Transaction as a result of the increase in size of the combined Fund and the potential for related operational efficiencies and cost savings.Based on its review of these factors and the other information presented to it, and on the basis of NFA’s recommendations, the Board, including all of the Trustees who are not “interested persons” (as defined in the 1940 Act) (the “Independent Trustees”) of the Funds, determined that the Transaction would be in the best interests of each Fund and that the interests of the shareholders of each Fund will not be diluted as a result of effecting the Transaction. INFORMATION ABOUT THE TRANSACTION AND THE PLAN This is only a summary of the Plan and is qualified in its entirety by the Plan.You should read the actual Plan relating to the Transaction, which is attached as Exhibit A to this Prospectus/Information Statement and is incorporated herein by reference. How will the Transaction be carried out? The Transaction will take place after the parties to the Plan satisfy various conditions.On the Closing Date, the Target Fund will deliver to the Acquiring Fund all of its assets.In exchange, the Trust, on behalf of the Target Fund, will receive the Acquiring Fund’s shares to be distributed pro rata to the Target Fund’s shareholders.The value of the assets to be delivered to the Acquiring Fund shall be the value of such assets computed as of the close of business of the New York Stock Exchange, Inc. (“NYSE”) (normally 4:00 p.m., Eastern Time) on the last business day prior to the Closing Date (the “Valuation Date”). Both Funds are subject to the same Valuation Procedures governing the method by which individual portfolio securities held by the Funds are valued in order to determine each Fund’s net asset value. The stock transfer books of the Target Fund will be permanently closed as of the close of business of the NYSE on the last business day before the Valuation Date.The Target Fund will accept requests for purchases and redemptions only if received in proper form before that time.Requests received after that time will be considered requests to purchase or redeem shares of the Acquiring Fund. To the extent permitted by law, the Plan may be amended at the direction of the Board.The Board may also agree to terminate and abandon the Transaction at any time or may terminate and abandon the Transaction if certain conditions required under the Plan have not been satisfied. 13 Who will pay the expenses of the Transaction? The expenses related to the Transaction (approximately $160,000, excluding brokerage costs, if any) will be paid by NFA.Brokerage costs, if any, following the reorganizationwill be paid by the Acquiring Fund,which ultimately are paid byall shareholders of theAcquiring Fund, including former shareholders of the Target Fund that receive Acquiring Fund shares. What are the tax consequences of the Transaction? The following is a general summary of the material federal income tax consequences of the Transaction and is based upon the current provisions of the Internal Revenue Code of 1986, as amended (the “Code”), the existing U.S. Treasury Regulations thereunder, current administrative rulings of the IRS and published judicial decisions, all of which are subject to change.These considerations are general in nature and individual shareholders should consult their own tax advisors as to the federal, state, local, and foreign tax considerations applicable to them and their individual circumstances. The Transaction is intended to qualify as a tax-free reorganization for federal income tax purposes under Section 368(a)(1) of the Code.Based on certain assumptions and customary representations to be made on behalf of the Target Fund and Acquiring Fund, Stradley Ronon Stevens & Young, LLP (the Trust’s legal counsel) will, as a condition to the closing of the Transaction, provide a legal opinion to the effect that, for federal income tax purposes, (i) shareholders of the Target Fund will not recognize any gain or loss as a result of the exchange of their shares of the Target Fund for shares of the Acquiring Fund, (ii) the Acquiring Fund will not recognize any gain or loss upon receipt by the Acquiring Fund of the Target Fund’s assets, (iii) the Target Fund will not recognize any gain or loss upon the transfer of its assets to the Acquiring Fund in exchange for shares of the Acquiring Fund or upon the distribution of those Acquiring Fund shares to the shareholders of the Target Fund, (iv) the basis of the assets of the Target Fund received by the Acquiring Fund will be the same as the basis of those assets in the hands of the Target Fund immediately prior to the Transaction, and the Acquiring Fund’s holding period in such assets will include the period during which such assets were held by the Target Fund and (v) the holding period and aggregate tax basis of the Acquiring Fund shares that are received by a Target Fund shareholder will be the same as the holding period and aggregate tax basis of the shares of the Target Fund previously held by such shareholder. Such opinion of counsel may state that no opinion is expressed as to the effect of the Transaction on the Funds or any shareholder with respect to any transferred asset as to which any unrealized gain or loss is required to be recognized for federal income tax purposes on the termination or transfer thereof under a mark-to-market system of accounting. Opinions of counsel are not binding upon the IRS or the courts.If the Transaction is consummated but does not qualify as a tax-free reorganization under the Code, and thus is taxable, the Target Fund would recognize gain or loss on the transfer of its assets to the Acquiring Fund and each shareholder of the Target Fund would recognize a taxable gain or loss equal to the difference between its tax basis in its the Target Fund Shares and the fair market value of the Acquiring Fund Shares it received. However, in light of the tax-favored status of the shareholders of the Acquiring Fund and the Target Fund, which are the Participating Insurance Companies and their separate accounts, failure of the Transaction to qualify as a tax-free reorganization should not result in any material adverse federal income tax consequences to the shareholders of either Fund or to Contract Owners that have selected either Fund as an investment option. The following discussion assumes the Transaction qualifies as a tax-free reorganization for federal income tax purposes. Target Fund Dividend Distribution. Prior to the closing of the Transaction, the Target Fund will distribute to its shareholders, in one or more taxable distributions, all of its income and gains (net of available capital loss carryovers) not previously distributed for taxable years ending on or prior to the Closing Date. General Limitations on Capital Losses.The tax attributes, including capital loss carryovers, of the Target Fund move to the Acquiring Fund in the Transaction.The capital loss carryovers of the Target Fund and the Acquiring Fund are available to offset future gains recognized by the combined Fund, subject to limitations under the Code.Where these limitations apply, all or a portion of a Fund’s capital loss carryovers may become unavailable, the effect of which may be to accelerate the recognition of taxable gain to the combined Fund and its shareholders post-closing.At December 31, 2015, the Target Fund and Acquiring Fund had aggregate capital loss carryovers of $49.2 million and $29.3 million, respectively. 14 Capital losses of the Funds arising in the taxable year ending December 31, 2012 or thereafter may be carried forward indefinitely to offset future capital gains; capital losses arising in earlier taxable years generally may be carried forward only to each of the eight (8) taxable years succeeding the loss year.1 A Fund’s capital loss carryforwards are subject to an annual limitation if that Fund undergoes a more than 50% change in ownership.The Transaction will result in a more than 50% “change in ownership” of the Target Fund.Accordingly, the capital loss carryovers of the Target Fund, increased by any current year loss or decreased by any current year gain, together with any net unrealized depreciation in the value of its portfolio investments (collectively, its “aggregate capital loss carryovers”), are expected to become subject to an annual limitation.In addition, if a Fund has built-in gains at the time of the Transaction that are realized by the combined Fund in the five-year period following the Transaction, such built-in gains, when realized, may not be offset by the losses (including any capital loss carryovers and “built in losses”) of the other Fund.The Transaction also may result in an earlier expiration of the Target Fund’s capital loss carryovers because the Transaction may cause the Target Fund’s tax year to close early in the year of the Transaction.The capital losses of the Target Fund that may be used by the Acquiring Fund (including to offset any “built-in gains” of the Target Fund itself) for the first taxable year ending after the closing date may also be limited. This annual limitation on the use of the Target Fund’s aggregate capital loss carryovers likely will result in a substantial delay in the ability of the combined Fund to utilize such carryovers, depending on the circumstances at the time of the closing of the Transaction.This delay might be viewed as reducing the available tax benefits for the shareholders of the Target Fund, although such capital loss carryovers are a tax benefit only to the extent such losses offset future capital gains. In addition, the aggregate capital loss carryovers of the Acquiring Fund, if any, resulting from the realization of its unrealized depreciation in value of investments, will be available to the shareholders of the combined Fund after the Transaction. The aggregate capital loss carryovers of the Funds and the approximate annual limitation on the use by the Acquiring Fund, post-closing, of the Funds’ capital loss carryovers following the Transaction are as follows: Target Fund As of 12/31/2015 ($000,000s) Acquiring Fund As of 12/31/2015 ($000,000s) Capital Loss Carryovers1 $38.4*(expires in 2017) $10.8(no expiration) $14.2(expires in 2017) $15.1(no expiration) Net Unrealized Appreciation (Depreciation) on a Tax Basis Net Assets Approximate Annual Limitation for Capital Losses** n/a 1 The Regulated Investment Company Modernization Act of 2010 eliminated the eight-year carryover period for capital losses that arise in taxable years beginning after its December 22, 2010 enactment date.Consequently, these capital losses can be carried forward indefinitely.However, capital losses incurred in pre-enactment taxable years may not be used to offset capital gains until all net capital losses arising in post-enactment taxable years have been utilized.As a result, some net capital loss carryovers incurred in pre-enactment taxable years which otherwise would have been utilized under prior law may expire.Of the Target Fund’s aggregate capital loss carryovers of $49.2 million at December 31, 2015, approximately $38.4 million were generated in pre-enactment taxable years and not yet utilized. * Based on current information, the Target Fund does not anticipate realizing any benefit from the capital loss carryforwards listed as expiring in 2017 because (1) the Target Fund has net unrealized depreciation in value of investments, (2) the Target Fund must utilize the $10.8 million of capital loss carryforwards prior to utilizing the $38.4 million of capital loss carryforwards, and (3) the Transaction will result in the earlier expiration of the capital loss carryforwards since the Transaction causes the Target Fund’s tax year to close early in the year of the Transaction. ** Based on the long-term tax-exempt rate for ownership changes during April 2016 of 2.53%.The actual limitation will equal the aggregate net asset value of the Target Fund on the closing date multiplied by the long term tax exempt rate for ownership changes during the month in which the Reorganization closes; such limitation will be increased by the amount of any built-in gain, i.e., unrealized appreciation in the value of investments of the Target Fund on the closing date that is recognized in a taxable year. 15 Net Unrealized Appreciation (Depreciation) in Value; Realized But Undistributed Income and Gains.Shareholders of the Target Fund will receive a proportionate share of any taxable income and gains realized by the Acquiring Fund and not distributed to its shareholders prior to the Transaction when such income and gains eventually are distributed by the Acquiring Fund.As a result, shareholders of the Target Fund may receive a greater amount of taxable distributions than they would have had the Transaction not occurred.In addition, if the Acquiring Fund, following the Transaction, has proportionately greater unrealized appreciation in its portfolio investments as a percentage of its net asset value than the Target Fund, shareholders of the Target Fund, post-closing, may receive greater amounts of taxable gain as such portfolio investments are sold than they otherwise might have if the Transaction had not occurred.At December 31, 2015, the Target Fund’s unrealized depreciation in value of investments as a percentage of its net asset value was (13.3)% compared to the Acquiring Fund of (13.3)% and on a combined basis of (13.2)%. State and Local Taxes. You should consult your tax advisor about the state and local tax consequences, if any, of the Transaction because this discussion only relates to the federal income tax consequences. What should I know about shares of the Target Fund and Acquiring Fund? Upon the Closing of the Transaction, Class II shares of the Target Fund will be redeemed in exchange for Class D shares of the Acquiring Fund.The different fees and expenses of each Class are provided above in the section “Fee Tables for the Funds.” Full and fractional shares of the Acquiring Fund will be distributed to shareholders of the Target Fund in accordance with the procedures described above.When issued, each share will be validly issued, fully paid, non-assessable and have full voting rights.The shares of the Acquiring Fund will be recorded electronically in each shareholder’s account.The Acquiring Fund will then send a confirmation to each shareholder.The Acquiring Fund shares to be issued in the Transaction have the same rights and privileges as your shares of the Target Fund. Like the Target Fund, the Acquiring Fund does not routinely hold annual meetings of shareholders.The Acquiring Fund may hold special meetings for matters requiring shareholder approval.A meeting of the Acquiring Fund’s shareholders may also be called at any time by the Chairperson, the President of the Trust, in the absence of the Chairperson, or any Vice President or other authorized officer of the Trust, in the absence of the Chairperson and the President. What are the capitalizations of the Funds and what might the capitalization be after the Transaction? The following table sets forth, as of December 31, 2015, the separate capitalizations of the Target Fund and Acquiring Fund, and the estimated capitalization of the Acquiring Fund as adjusted to give effect to the Transaction.The capitalization of the Acquiring Fund is likely to be different if and when the Transaction is actually consummated. Target Fund Acquiring Fund Pro Forma adjustments to Capitalization1 Pro Forma Acquiring Fund after Transaction1 Net Assets (all classes) — Total Shares Outstanding Class I- Net Assets — — Class I- Shares Outstanding — — Class I- Net Asset Value Per Share — — Class II - Net Assets Class II - Shares Outstanding Class II - Net Asset Value Per Share 16 Class D - Net Assets — — Class D - Shares Outstanding — — Class D - Net Asset Value Per Share —
